On appeal from a final judgment of foreclosure and sale and particularly from so much thereof as denied an application to fix a minimum upset price below which the property could not be sold at the sale, judgment unanimously affirmed, with costs.- There is here no showing which *748justifies interference by a court of equity in this respect. The appellants, if aggrieved by reason of purchase upon the sale at a price substantially below the true market value, have their remedy in an application to set aside the sale because of inadequacy of price. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.